DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 12-22 in the reply filed on January 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Claim Objections
Claims 13, 15, 16, 17, and 21 are objected to because of the following informalities: the preamble of each claim should read “The decorative, nonwoven laminate” to be consistent with the language of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation reciting “wherein said colorant exhibits a fade resistance level of performance equal to or greater than 225 kJ/m2 as measured by ISO 105-A02/AATCC evaluation Procedure 1” is indefinite because it is not understood what is meant by a colorant exhibiting “a fade resistance level of performance equal to or greater than 225 kJ/m2”. Moreover, the standard test method ISO 105-A02 (copy of reference provided) appears to provide a ranking scale for evaluation of color fastness, 2 at which to simulate weathering using a xenon test system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-19 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15, 17-24 and 27 of copending Application No. 15/921,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 12 of the instant invention, claim 10 of copending Application No. 15/921,189 also recites a decorative nonwoven laminate comprising a first side of a first nonwoven affixed to a first side of a polymeric sheet, wherein said first nonwoven exhibits a basis weight of 15 g/m2 to 500 g/m2; and further comprising a colorant deposited on a second side of said first nonwoven. Furthermore, claim 19 of copending Application No. 15/921,189 recites a decorative nonwoven laminate comprising a first 2 to 500 g/m2 and said second nonwoven exhibits a basis weight of 15 g/m2 to 1200 g/m2; and further comprising a colorant deposited on a second side of said first nonwoven.
Regarding claim 13 of the instant invention, claims 11 and 20 of copending Application No. 15/921,189 also recites wherein said colorant exhibits a face resistance level of performance equal to or greater than 225 kJ/m2 as measured by ISO 105-A02/AATCC.
Regarding claim 14 of the instant invention, claim 12 of copending Application No. 15/921,189 also recites wherein said polymeric sheet is one or more polymeric materials selected from the following: polyethylene, polypropylene, polyester, polyamide, co-polyester, ethyl vinyl acetate, thermoplastic elastomer, thermoplastic olefin, and combinations thereof.
Regarding claim 15 of the instant invention, claims 13 and 21 of copending Application No. 15/921,189 also recites wherein said first nonwoven exhibits a thickness in the range of 0.1 mm to 6.0 mm. Furthermore, claim 27 of copending Application No. 15/921,189 recites wherein said first nonwoven has a thickness of 0.2 mm to 1.5 mm.
Regarding claim 16 of the instant invention, claim 14 of copending Application No. 15/921,189 also recites wherein said polymeric sheet exhibits a thickness in the range of 0.1 mm to 4.0 mm and an areal density in the range of 30 g/m2 to 5,000 g/m2.
Regarding claims 17 and 18 of the instant invention, claim 15 of copending Application No. 15/921,189 also recites the decorative nonwoven laminate further comprising a second nonwoven affixed to a second side of said polymeric sheet, 2 to 1200 g/m2.
Regarding claim 17 of the instant invention, claims 19 and 22 of copending Application No. 15/921,189 also recites wherein said second nonwoven has a thickness in the range of 0.1 mm to 12.0 mm and an areal density in the range of 15 g/m2 to 1200 g/m2.
Regarding claim 19 of the instant invention, claims 17 and 23 of copending Application No. 15/921,189 also recites the decorative nonwoven laminate further comprising a topical coating deposited on said colorant and said second side of said first nonwoven.
Regarding claim 22 of the instant invention, claim 24 of copending Application No. 15/921,189 also recites wherein said laminate has a three-dimensional geometry.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 23 of copending Application No. 15/921,189 in view of Zhang et al. (US 2018/0346738).
Regarding claims 20 and 21
However, in the analogous art of functional decorative laminates, Zhang et al. teaches a building panel (10; decorative nonwoven laminate) that may be used in flooring applications, wherein a decorative pattern (30) may be formed from a printed ink (colorant) on the first major surface (111; second side of first nonwoven) of the body (100), which comprises a non-woven scrim ([0027], [0032]-[0033]).
Zhang et al. further teaches a flame retardant coating (500; topical coating) which is applied on the first major surface of the body in order to act as a barrier to improve moisture and fire resistance, and which is substantially transparent so that the decorative pattern can be visible through the coating ([0009]-[0010], [0034]-[0035], [0071]). Zhang et al. further teaches that the coating may comprise three sub-layers (540, 550, and 560), wherein the first sub-layer has a basis weight of 50 g/m2 to 80 g/m2, the second sub-layer has a basis weight of 35 g/m2 to 65 g/m2, and the third sub-layer has a basis weight of 10 g/m2 to 30 g/m2 ([0072], [0077], [0084]). Zhang et al. further teaches the coating comprising multiple components, wherein the first component may be a polymeric binder, and the second component may be a polyurethane ([0006], [0090]-[0092]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire resistant carpet of Foss et al. by applying a fire and water resistant coating to the surface of the laminate having the decorative pattern and the nonwoven layer as taught by Zhang et al. in order to impart additional protection to prevent the decorative laminate from igniting at elevated temperatures [0043].
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2014/0242324).
Regarding claim 12, Jones et al. teaches a laminate fabric (0; decorative, nonwoven laminate) comprising a first nonwoven, spunlaced fabric layer (1; first nonwoven) and a second nonwoven, spunlaced fabric layer (2; second nonwoven) laminated together such that the back of the first nonwoven (1b; first side of first nonwoven) is coupled to the back of the second nonwoven (2b) by an adhesive (3; polymeric sheet) ([0004], [0026], Fig. 1). Jones et al. further teaches the first and second nonwoven, spunlaced fabric layers having a basis weight of approximately 2.2 osy, or 74.6 g/m2, which falls squarely within the claimed ranges [0042]. Jones et al. further teaches the laminate fabric further comprising a finish which may comprise one colorant), wherein the finish is present on the face of the first nonwoven (1f; second side of first nonwoven) [0031].
Regarding claim 14, Jones et al. teaches all of the limitations of claim 12 above and further teaches wherein the material of the adhesive layer can be polyester, co-polyester, polyamide, polyolefin, EVA, or polypropylene [0029].
Regarding claim 18, Jones et al. teaches all of the limitations of claim 12 above and further teaches wherein the second nonwoven is affixed to a second side of said polymeric sheet ([0026], [0029], Fig. 1).
Regarding claim 22, Jones et al. teaches all of the limitations of claim 12 above and further teaches the laminate exhibiting a three-dimensional geometry (1p, 2p; Fig. 1, [0026], [0030]).

Claims 12, 14, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss et al. (US 2006/0240217).
Regarding claims 12 and 18, Foss et al. teaches a lightweight fire/flame resistant (FR) carpet (10; decorative nonwoven laminate) comprising a first surface (18; first side) of a face layer of nonwoven fabric (12; first nonwoven) affixed to a first side of an extruded thermoplastic barrier layer (14; polymeric sheet), and a nonwoven backing layer (16; second nonwoven) affixed to a second side of the thermoplastic barrier layer ([0016], [0018], Fig. 1). Foss et al. further teaches the carpet being printed with a design on the first surface of the face layer using either pigments (inks) or dyes (sublistatic) (colorant
Foss et al. further teaches the face layer weighing between 80 g/m2 and 1000 g/m2, preferably 200 g/m2 to 500 g/m2, and the backing layer weighing between 10 g/m2 and 1000 g/m2, preferably 50 g/m2 to 500 g/m2, which fall squarely within the claimed ranges ([0018], [0032]).
Regarding claim 14, Foss et al. teaches all of the limitations of claim 12 above and further teaches wherein the extruded barrier layer is composed of PET, PP, PE, EVA, polyamide, co-polyester, and mixtures thereof [0012].
Regarding claim 22, Foss et al. teaches all of the limitations of claim 12 above and further teaches the lightweight FR carpet having a three-dimensional geometry, where the multilayered laminate comprising the face layer, barrier layer, and backing layer forms a structure having three dimensions (length, width, and thickness) ([0016], Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2006/0240217) as applied to claim 12 above.
Regarding claim 15, Foss et al. teaches all of the limitations of claim 12 above and further teaches wherein the face layer has a thickness between about 0.10 inches and 0.75 inches, or between about 2.5 mm and 19.1 mm, which overlaps the claimed range [0016]. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 16, Foss et al. teaches all of the limitations of claim 12 above and further teaches the extruded barrier layer having a thickness of about 0.001 inches 2 to 1000 g/m2, which falls squarely within the claimed range [0031]. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 17, Foss et al. teaches all of the limitations of claim 12 above and further teaches the nonwoven backing layer having a thickness of about 0.05 inches to 1.00 inches, or about 1.3 mm to 25.4 mm, which overlaps the claimed range [0016]. Foss et al. further teaches the backing layer weighing about 10 g/m2 to 1000 g/m2, preferably 50 g/m2 to 500 g/m2, which falls squarely within the claimed range [0032]. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2006/0240217) as applied to claim 12 above, and further in view of Ammirati et al. (US 2017/0198431).
Regarding claim 13, Foss et al. teaches all of the limitations of claim 12 above but does not expressly teach the colorant exhibiting a particular level of fade resistance. However, in the analogous art of fabrics having high color fastness, Ammirati et al. teaches using test methods SAE J1885 or FLTM BO116-01 to test the color fastness of 2 or 488.8 kJ/m2, and the FLTM BO116-01 test performed at 451-902 kJ/m2 or 942-3224 kJ/m2 (Table 1, after [0028]). Ammirati et al. further teaches a dyed and finished non-woven product having a light fastness according to SAE J1885 (at 225.6 kJ/m2) of 4/5, wherein a value of 5 corresponds to no change in shade or minimal color transfer and a value of 1 corresponds to the maximum shade contrast, according to the ISO 105-A02 standard test ([0127]-[0130], [0157]-[0158]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lightweight carpet of Foss et al. by specifying a desired level of fade resistance of the decorative nonwoven material according to the standard test methods as taught by Ammirati et al. in order to achieve a high-quality decorative material suitable for use in car interiors that will exhibit high color fastness and maintain its premium appearance over time [0025].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2006/0240217) as applied to claim 12 above, and further in view of Dawson et al. (US 6,737,114).
Regarding claim 19, Foss et al. teaches all of the limitations of claim 12 above and further teaches that the pigments printed on the carpet suffered from poor abrasion resistance, but the reference does not expressly teach the carpet having a topical coating. However, in the analogous art of functional decorative laminates, Dawson et al. colorant), wherein the fabric can be treated with mechanical or chemical finishes to enhance the flammability resistance, soil release, pilling resistance, or strength, depending on the end use of the fabric (Abstract; col 5, Ln 50-60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire resistant nonwoven carpet of Foss et al. by applying a coating to the surface of the nonwoven after printing the pigment as taught by Dawson et al. in order to impart additional surface protection and strength suitable for the intended application of the nonwoven laminate.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2006/0240217) as applied to claim 12 above, and further in view of Zhang et al. (US 2018/0346738).
Regarding claims 19-21, Foss et al. teaches all of the limitations of claim 12 above but does not expressly teach the carpet having a topical coating. However, in the analogous art of functional decorative laminates, Zhang et al. teaches a building panel (10; decorative nonwoven laminate) that may be used in flooring applications, wherein a decorative pattern (30) may be formed from a printed ink (colorant) on the first major surface (111; second side of first nonwoven) of the body (100), which comprises a non-woven scrim ([0027], [0032]-[0033]).
Zhang et al. further teaches a flame retardant coating (500; topical coating) which is applied on the first major surface of the body in order to act as a barrier to improve moisture and fire resistance, and which is substantially transparent so that the 2 to 80 g/m2, the second sub-layer has a basis weight of 35 g/m2 to 65 g/m2, and the third sub-layer has a basis weight of 10 g/m2 to 30 g/m2 ([0072], [0077], [0084]). Zhang et al. further teaches the coating comprising multiple components, wherein the first component may be a polymeric binder, and the second component may be a polyurethane ([0006], [0090]-[0092]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire resistant carpet of Foss et al. by applying a fire and water resistant coating to the surface of the laminate having the decorative pattern and the nonwoven layer as taught by Zhang et al. in order to impart additional protection to prevent the decorative laminate from igniting at elevated temperatures [0043]. Furthermore, Zhang et al. teaches a range of values for the basis weight of the coating layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).



Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (US 2006/0240217) as applied to claim 12 above, and further in view of Dong et al. (US 2002/0136862).
Regarding claims 19-21, Foss et al. teaches all of the limitations of claim 12 above but does not expressly teach the carpet having a topical coating. However, in the analogous art of flame retardant decorative laminates, Dong et al. teaches a multilayered decorative laminate comprising a substrate layer (106; polymeric sheet), an underlay (103; first nonwoven), a decorative layer (101; colorant), and an overlay (102; topical coating), arranged from bottom to top ([0019], Fig. 1). Dong et al. further teaches the underlay being a non-woven material and the substrate being a polymeric layer such as polypropylene ([0058], [0068]).
Dong et al. further teaches the decorative layer being applied to the underlayer by reverse coating or direct coating, wherein the decorative image is a photographic image or a solid color without a defined image, and wherein the ink for the decorative layer is selected according to weather resistance and color fastness properties ([0024], [0028]).
Dong et al. further teaches an overlay being provided on the decorative layer in order to impart high wear resistance, especially when the laminate is used in flooring applications, wherein a basis weight of the overlay is 30 g/m2 to 50 g/m2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire resistant carpet of Foss et al. by providing an overlay coating on the printed surface of the nonwoven material as taught by Dong et al. in order to improve the wear resistance, UV stability, and color stability of the nonwoven laminate, thus increasing the durability of the carpet. Furthermore, Dong et al. teaches a range of values for the basis weight of the coating layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2018/0144734) teaches a nonwoven composite (10) comprising a first nonwoven layer (100), a thermoplastic polymer film (300), and a second nonwoven layer (200).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785